                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION

TAMMY D. WAINWRIGHT and
RAYMOND J. WILKS,
                                                     Case No 2:17-cv-01498-PP
Plaintiffs,
                                                      Honorable Judge Pamela Pepper
        v.

CREDIT CONTROL SERVICES, INC.
d/b/a CREDIT COLLECTION SERVICES,

Defendant.

                                  NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that TAMMY D. WAINWRIGHT and RAYMOND J. WILKS

(“Plaintiffs”), hereby notifies the Court that the Plaintiffs and Defendant, have settled all claims

between them in this matter and are in the process of completing the final closing documents and

filing the dismissal. The Parties anticipate this process to take no more than 60 days and request

that the Court retain jurisdiction for any matters related to completing and/or enforcing the

settlement. The Parties propose to file a stipulated dismissal with prejudice with 60 days of

submission of this Notice of Settlement and pray the Court to stay all proceedings until that time.

Respectfully submitted this 11th March 2019.

                                                            Respectfully submitted,

                                                             s/ Taxiarchis Hatzidimitriadis
                                                             Taxiarchis Hatzidimitriadis
                                                             Sulaiman Law Group, Ltd.
                                                             2500 S. Highland Avenue, Suite 200
                                                             Lombard, IL 60148
                                                             (630) 575-8181
                                                             thatz@sulaimanlaw.com
                                                             Attorney for Plaintiff

                                                 1

              Case 2:17-cv-01498-PP Filed 03/11/19 Page 1 of 2 Document 32
                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.


                                                              s/ Taxiarchis Hatzidimitriadis
                                                              Taxiarchis Hatzidimitriadis




                                                  2

             Case 2:17-cv-01498-PP Filed 03/11/19 Page 2 of 2 Document 32
